DECISION
Plaintiffs have filed a Motion to Reconsider relative to the Court's decision of April 24, 1995. The Court will treat this motion as one for clarification.
Pursuant to R.I.G.L. 1956 (1991 Reenactment) § 45-24-69
"an aggrieved party may appeal a decision of the zoning boardof review to the superior court . . . ." (emphasis added.) Section45-24-61 of the General Laws provides that "the zoning board of review shall include in its decision all findings of fact and conditions, showing the vote of each member participating thereon, and the absence of a member or his or her failure to vote."
The record before this Court contains a decision issued by the Warren Building Code Board of Appeals. A copy of that decision is attached hereto.  This decision was rendered with respect to an application filed by the plaintiffs, requesting relief pursuant to Title 23 Chapter 27.3 et al., of the GeneralLaws of Rhode Island, entitled "State Building Code", Title 45, chapter 24 et al., of the General Laws of Rhode Island and Article III § 32-19A et al., of the Zoning Ordinance of the Town of Warren in their  "Grounds for Appeal." (See Exhibit A.) (emphasis added.) Furthermore, the plaintiffs' Exhibit A was typed on Building Code Board of Appeals stationery. Id. The decision before this Court, issued on the Warren Building Code Board of Appeals stationery, contains findings of fact regarding the Building Code. Absent from this decision, however, are the requisite findings with respect to zoning matters properly appealable under G.L. § 45-24-69. See Bayview Towing, Inc.et al v. Bruce A. Stevenson et al, No. 94-596-M.P., Slip Op. (R.I. filed May 21, 1996).
Any appeals from the local Building Code Board of Appeals must go "to the State Board of Standards and Appeals within twenty (20) days after the filing of the local decision with the building official and owner." G.L. 1956 (1995 Reenactment) § 27.3-127.2.5 (f). Accordingly, the building code "issue" is not properly before this Court.
This Court denies the plaintiffs' request to reconsider and/or remand the decision of April 24, 1995 in the matter ofErklauer v. The Town of Warren Zoning Board of Review.
Order to enter.